Per Curiam:
No such relation of trust existed between Mrs. Blackmore and the appellees as to preclude them from buying at the sheriff’s sale made on the judgment obtained on the mortgage. She and the mortgagees sustained the relation of debtor and creditors. If she, without any fraud on their part, permitted the property to be sold for less than its value and the mortgagees to purchase the same, she cannot successfully claim that thereafter they* held it in trust for her. The public judicial sale divested all her estate in *38the land. It follows that she now has no rights, resulting from a subsequent sale of the property to enforce in equity. ,
Decree affirmed and appeal dismissed at the costs of the appellants.